                 Case 18-11736-BLS             Doc 920        Filed 10/14/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                         Case No. 18-11736 (BLS)

                               Debtors.                    (Jointly Administered)

                                                           Re: Docket No. 795

         ORDER APPROVING STIPULATION RESOLVING H. THOMAS KELLER &
          ASSOCIATES, LLC’S MOTION FOR ALLOWANCE AND PAYMENT OF
                       ADMINISTRATIVE EXPENSE CLAIM
             PURSUANT TO SECTION 503(b) OF THE BANKRUPTCY CODE

          Upon consideration of the Stipulation Resolving H. Thomas Keller & Associates, LLC’s

 Motion for Allowance and Payment of Administrative Expense Claim Pursuant to Section 503(b)

 of the Bankruptcy Code (the “Stipulation”),2 attached hereto as Exhibit A, by and among Alfred

 T. Giuliano, chapter 7 trustee for the estates of the above-captioned debtors (the “Debtors”) and

 H. Thomas Keller & Associates, LLC (“HT Keller,” and together with the Trustee, the

 “Parties”); and this Court having reviewed the Stipulation; and after due deliberation and

 sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

          1.      The Stipulation is approved.

          2.      The Parties are authorized to take all actions necessary to effectuate the relief

 granted in this Order and to consummate the Stipulation.

          3.      The terms and provisions of the Stipulation immediately shall be effective and

 enforceable upon entry of this Order.

 1 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
 Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
 Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
 1925 Eastchester Drive, High Point, North Carolina 27265.
 2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Stipulation.




 25361402v.2
              Case 18-11736-BLS         Doc 920     Filed 10/14/20     Page 2 of 2




        4.     This Court shall retain jurisdiction over all matters arising from or related to the

implementation or interpretation of this Order and the Stipulation.




Dated: October 14th, 2020                  BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Wilmington, Delaware                       JUDGE




                                               2

25361402v.2
